

OPTINOSE, INC.
RESTRICTED STOCK UNIT AGREEMENT
Inducement Grant


Pursuant to the attached Restricted Stock Unit Award Notice (the “Award Notice”)
and this Restricted Stock Unit Agreement (together with the Award Notice, this
“Agreement”), OptiNose, Inc. (the “Company”) has awarded you a Restricted Stock
Unit Award (the “Award”) for the number of restricted stock units indicated in
the Award Notice (“RSUs”). The Award is granted to you as an inducement that is
material to you entering into employment with the Company pursuant to the
inducement grant exception under NASDAQ Listing Rule 5635(c), and not pursuant
to the Company’s 2010 Stock Incentive Plan, as amended and restated as of
September 19, 2017 (the “Plan”), or any other equity plan incentive plan of the
Company. Although the Award is not granted pursuant to the Plan, the Award shall
be subject to and governed by, and shall be construed and administered in
accordance with, the terms and conditions of this Agreement and the Plan (as
from time to time in effect), which terms and conditions are incorporated herein
by reference. In the event any provision of this Agreement should appear to be
inconsistent with the Plan, the Plan shall control. Certain capitalized terms
not explicitly defined in this Agreement shall have the same meanings given to
them in the Plan.


Restricted Stock Units
This Agreement evidences the grant of an Award of Restricted Stock Units in the
number set forth on the Award Notice. Each RSU represents the right to receive
one share of Stock, subject to the vesting conditions and other terms and
conditions set forth herein.
Vesting
Subject to the limitations contained herein and in the Plan, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Award
Notice.


Vesting will cease upon the termination of your continuous Service and any RSUs
that are not vested on the date of such termination will be forfeited at no cost
to the Company and you will have no further right, title or interest in or to
such Award or the shares of Stock to be issued in respect of such portion of the
Award.
Termination of Service
Unless the termination of your Service triggers accelerated vesting or other
treatment of the RSUs pursuant to the terms of the Plan or any written
employment agreement or other written agreement entered into between the Company
or an Affiliate and you, you shall immediately and automatically forfeit your
unvested RSUs to the Company in the event your Service terminates for any
reason.
Change of Control
In the event of a Change of Control, the RSUs shall be treated in the manner
provided in Sections 18.3 and 18.4 of the Plan, as applicable.
Leaves of Absence
For purposes of this Agreement, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.


The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan. The
Company’s decision is final and binding.




--------------------------------------------------------------------------------



Dividend Equivalent Rights


If the Company declares one or more cash dividends on the Stock during the
period commencing on the Grant Date and ending on and including the day
immediately preceding the day on which the shares of Stock subject to vested
RSUs are issued to you, then, on the date each such dividend is paid to the
holders of Stock, you will be credited with dividend equivalents in an amount
equal to the product of (i) the amount of the dividend declared and paid per
share of Stock and (ii) the number of RSUs granted to you under this Agreement
that are outstanding as of the record date of such dividend. The dividend
equivalents that are credited to you in respect of each cash dividend will be
deemed to have been reinvested into additional RSUs (rounded to the nearest
whole unit) as of the dividend payment date based on the closing price of the
Stock on the dividend payment date. Any such additional RSUs shall be subject to
the same terms and conditions which apply to the underlying RSUs to which they
relate and shall vest or be forfeited, as applicable, at the same time as the
underlying RSUs to which they relate. Such additional RSUs shall also be
credited with additional RSUs as any further cash dividends are declared. The
foregoing does not obligate the Company to pay dividends on the Stock and
nothing in the Plan or in this Agreement shall be interpreted as creating such
an obligation.


Notwithstanding anything to the contrary in this Agreement, if the RSUs are
scheduled to vest and be settled between a dividend record date and a dividend
payment date, then dividend equivalents with respect to such dividend will be
credited to you, will be deemed to have been reinvested into additional RSUs
(rounded to the nearest whole unit), and will be paid to you on the earlier of
(i) the dividend payment date for such dividend and (ii) March 15th following
the date on which the underlying RSUs vest.
Withholding Obligation
(a) By accepting this Award, you hereby (i) acknowledge and agree that you have
elected a Sell to Cover (as defined in the Award Notice) to permit you to
satisfy any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate which arise in
connection with your Award (the “Withholding Obligation”) and that the
Withholding Obligation shall be satisfied pursuant to this section (a) and (ii)
further acknowledge and agree to the following provisions:
(i) You hereby irrevocably appoint Morgan Stanley Smith Barney LLC or such other
registered broker-dealer that is a member of the Financial Industry Regulatory
Authority as the Company may select, as your agent (the “Agent”), and you
authorize and direct the Agent to:
(1) Sell on the open market at the then prevailing market price(s), on your
behalf, as soon as practicable on or after the date on which the shares of Stock
are delivered to you pursuant to the section title “Issuance” in this Agreement
in connection with the vesting of the RSUs, the number of shares of Stock
expected to generate sufficient proceeds to cover (A) the satisfaction of the
Withholding Obligation arising from the vesting of those RSUs and the related
issuance of shares of Stock to you and (B) all applicable fees and commissions
due to, or required to be collected by, the Agent with respect thereto
(2) Remit directly to the Company and/or any Affiliate the proceeds from the
sale of the shares of Stock referred to in clause (1) above to apply to the
Withholding Obligation;
(3) Retain the amount required to cover all applicable fees and commissions due
to, or required to be collected by, the Agent, relating directly to the sale of
the shares of Stock referred to in clause (1) above; and
(4) Remit any remaining funds to you or apply them as additional tax
withholdings.




--------------------------------------------------------------------------------





              (ii) You acknowledge that your election to Sell to Cover and the
corresponding authorization and instruction to the Agent set forth in this
section (a) to sell Stock to satisfy the Withholding Obligation is intended to
comply with the requirements of Rule 10b5-1(c)(1) under the Exchange Act and to
be interpreted to comply with the requirements of Rule 10b5-1(c) under the
Exchange Act (your election to Sell to Cover and the provisions of this section
(a), collectively, the “10b5-1 Plan”). You acknowledge that by accepting this
Award, you are adopting the 10b5-1 Plan to permit you to satisfy the Withholding
Obligation. You hereby authorize the Company and the Agent to cooperate and
communicate with one another to determine the number of shares of Stock that
must be sold pursuant to section (a)(i) above to satisfy your obligations
hereunder.
(iii) You acknowledge that the Agent is under no obligation to arrange for the
sale of Stock at any particular price under this 10b5-1 Plan and that the Agent
may effect sales as provided in this 10b5-1 Plan in one or more sales and that
the average price for executions resulting from bunched orders may be assigned
to your account. You further acknowledge that you will be responsible for all
brokerage fees and other costs of sale associated with this 10b5-1 Plan, and you
agree to indemnify and hold the Company harmless from any losses, costs,
damages, or expenses relating to any such sale. In addition, you acknowledge
that it may not be possible to sell shares of Stock as provided for in this
10b5-1 Plan due to (i) a legal or contractual restriction applicable to you or
the Agent, (ii) a market disruption, (iii) a sale effected pursuant to this
10b5-1 Plan that would not comply (or in the reasonable opinion of the Agent’s
counsel is likely not to comply) with the Securities Act of 1933, as amended,
(iv) the Company’s determination that sales may not be effected under this
10b5-1 Plan or (v) rules governing order execution priority on the national
exchange where the Stock may be traded. In the event of the Agent’s inability to
sell shares of Stock, you will continue to be responsible for the timely payment
to the Company of all federal, state, local and foreign taxes that are required
by applicable laws and regulations to be withheld, including but not limited to
those amounts specified in section (a)(i)(1) above.
(iv) You acknowledge that regardless of any other term or condition of this
10b5-1 Plan, the Agent will not be liable to you for (A) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (B) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.
(v) You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this 10b5-1 Plan.
(vi) Your election to Sell to Cover and to enter into this 10b5-1 Plan is
irrevocable. Upon acceptance of the Award, you have elected to Sell to Cover and
to enter into this 10b5-1 Plan, and you acknowledge that you may not change this
election at any time in the future. This 10b5-1 Plan shall terminate on the date
on which the Withholding Obligation arising from the vesting of all of the RSUs
and the related issuance of shares of Stock has been satisfied.
(b) In addition to or in combination with the Sell to Cover provided for under
section (a) above, you authorize the Company, at its discretion, to satisfy the
Withholding Obligation by the following means (or by a combination of the
following means):
(i) Requiring you to pay to the Company any portion of the Withholding
Obligation in cash;
(ii) Withholding from any compensation otherwise payable to you by the Company;
and/or




--------------------------------------------------------------------------------



(iii) Withholding shares of Stock from the shares of Stock issued or otherwise
issuable to you in connection with the Award with a Fair Market Value (measured
as of the date shares of Stock are issued pursuant to the section title
“Issuance” in this Agreement) equal to the amount of the Withholding Obligation;
provided, however, that the number of such shares of Stock so withheld shall not
exceed the amount necessary to satisfy the Company’s required tax withholding
obligations using the maximum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.
(c) Unless the Withholding Obligation of the Company and/or any affiliate are
satisfied, the Company shall have no obligation to deliver to you any Stock.
(d) In the event the Withholding Obligation of the Company arises prior to the
delivery to you of Stock or it is determined after the delivery of Stock to you
that the amount of the Withholding Obligation was greater than the amount
withheld by the Company, you agree to indemnify and hold the Company harmless
from any failure by the Company to withhold the proper amount.


The Company has no duty or obligation to minimize the tax consequences to you of
this Award and shall not be liable to you for any adverse tax consequences to
you arising in connection with this Award. You are hereby advised to consult
with your own personal tax, financial and/or legal advisors regarding the tax
consequences of this Award and by accepting this Award, you have agreed that you
have done so or knowingly and voluntarily declined to do so. You understand that
you (and not the Company) shall be responsible for your own tax liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement.
Issuance
(a) The issuance of shares of Stock in respect of the RSUs is intended to comply
with Treasury Regulations Section 1.409A-1(b)(4) and will be construed and
administered in such a manner. Subject to the satisfaction of the Withholding
Obligation set forth above, in the event one or more RSUs vests, the Company
shall issue to you one (1) share of Stock for each RSU that vests on the
applicable vesting date(s) (subject to any adjustment set forth above). Each
issuance date determined by this paragraph is referred to as an “Issuance Date”.
(b) If the Issuance Date falls on a date that is not a business day, delivery
shall instead occur on the next following business day. In addition, if:
               (i) the Issuance Date does not occur (1) during an “open window
period” applicable to you, as determined by the Company in accordance with the
Company’s then-effective policy on trading in Company securities, or (2) on a
date when you are otherwise permitted to sell shares of Stock on an established
stock exchange or stock market, and




--------------------------------------------------------------------------------





            (ii) either (1) a Withholding Obligation does not apply, or (2) the
Company decides, prior to the Issuance Date, (A) not to satisfy the Withholding
Obligation by withholding shares of Stock from the shares otherwise due, on the
Issuance Date, to you under this Award, and (B) not to permit you to then effect
a Sell to Cover under the 10b5-1 Plan (as defined above) to satisfy the
Withholding Obligation, if applicable, (C) not to satisfy the Withholding
Obligation from compensation otherwise payable to you by the Company, and (D)
not to permit you to pay your Withholding Obligation in cash, then the shares
that would otherwise be issued to you on the Issuance Date will not be delivered
on such Issuance Date and will instead be delivered on the first business day
when you are not prohibited from selling shares of the Company’s Stock in the
open public market, but in no event later than December 31 of the calendar year
in which the Issuance Date occurs (that is, the last day of your taxable year in
which the Issuance Date occurs), or, if and only if permitted in a manner that
complies with Treasury Regulations Section 1.409A-1(b)(4), no later than the
date that is the 15th day of the third calendar month of the applicable year
following the year in which the shares of Stock under this Award are no longer
subject to a “substantial risk of forfeiture” within the meaning of Treasury
Regulations Section 1.409A-1(d).
(c) The form of delivery of Stock underlying vested RSUs shall be determined by
the Company, in its discretion, including without limitation, book-entry,
registration or issuance of one or more stock certificates.


Transfer of RSUs
You may not sell, transfer, assign, pledge, or otherwise encumber or dispose of
the RSUs. If you attempt to do any of these things, you will immediately and
automatically forfeit the RSUs.
Retention Rights
Neither your RSUs nor this Agreement constitutes an agreement of employment or
gives you the right to be retained by the Company or an Affiliate in any
capacity. Except as otherwise provided in any applicable employment agreement
between you and the Company, the Company and its Affiliates reserve the right to
terminate your Service at any time and for any reason.
Stockholder Rights
You, or your estate or heirs, have no rights as a stockholder of the Company
until a certificate for the shares underlying your RSUs has been issued (or an
appropriate book entry has been made). No adjustments are made for dividends or
other rights if the applicable record date occurs before your stock certificate
is issued (or an appropriate book entry has been made), except as described in
the Plan.
Clawback
The RSUs are subject to mandatory repayment by you to the Company to the extent
you are, or in the future become, subject to (x) any Company or Affiliate
“clawback” or recoupment policy that is adopted to comply with the requirements
of any Applicable Laws, or (y) any Applicable Laws which impose mandatory
recoupment, under circumstances set forth in such Applicable Laws.
Adjustments
In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by the RSUs shall be adjusted (and rounded
down to the nearest whole number) if required pursuant to the Plan.
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.




--------------------------------------------------------------------------------



Forfeiture of Rights
If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your rights hereunder, including, but
not limited to, the right to cause: (i) a forfeiture of the RSUs, and (ii) with
respect to the period commencing twelve (12) months prior to your termination of
Service with the Company and ending twelve (12) months following such
termination of Service, a forfeiture of any Stock acquired by you in respect of
the RSUs. Unless otherwise specified in an employment or other agreement between
the Company or an Affiliate and you, you take actions in competition with the
Company if you, directly or indirectly, as an individual proprietor, partner,
stockholder, executive, manager, officer, employee, director, joint venturer,
investor, lender, consultant or in any other capacity whatsoever in any business
or venture that competes with any line of business, product or product candidate
that the Company is engaged in as of the date of your termination of Service or
is actively planning to engage in as of the date of your termination of ;
provided, however, (i) being a holder of less than 1% of the outstanding equity
of a public company or mutual fund shall not be deemed to be in competition with
the Company and (ii) employment by or consultation for a publicly traded company
that derives less than five percent (5%) of its net revenues from activities
that compete with any line of business, product or product candidate that the
Company engages in, or is actively planning to engage in, shall not constitute
competition so long as you do not personally provide employment or consulting
services to the business segment of such publicly traded company that engages in
such competitive activities


If you are not a party to a confidentiality, non-disclosure, non-solicitation,
non-competition and invention assignment agreement with the Company on the date
of this Agreement, you, as consideration for this Award, will concurrently
herewith enter into such agreement in a form reasonably acceptable to the
Company.
Data Privacy
In order to administer the Award, the Company may keep and process personal data
about you. Such data includes but is not limited to the information provided in
this Agreement and any changes thereto, other appropriate personal and financial
data about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Award.
By electronically accepting this Award, you give explicit consent to the Company
to keep and process any such personal data. You also give explicit consent to
the Company to transfer any such personal data outside the country in which you
work or are employed, including, with respect to non-U.S. resident grantees, to
the United States, to transferees who shall include the Company and other
persons who are designated by the Company to administer the Award.
Consent to Electronic Delivery
The Company may choose to deliver certain statutory materials relating to the
Award in electronic form. By electronically accepting this Award you agree that
the Company may deliver the Award prospectus and the Company’s annual report to
you in an electronic format. If at any time you would prefer to receive paper
copies of these documents, as you are entitled to, you may request paper copies
of these documents.
Severability
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
Waiver
No waiver of any breach or condition of this Agreement shall be deemed to be a
waiver of any other or subsequent breach or condition whether of like or
different nature.

Award Subject to Plan Provisions
The Award is an inducement grant pursuant to NASDAQ Listing Rule 5635(c), and is
not granted pursuant to the Company’s 2010 Stock Incentive Plan, as amended and
restated as of September 19, 2017 (the “Plan”), or any other equity plan
incentive plan of the Company. Although the Award is not granted pursuant to the
Plan, the Award shall be subject to and governed by, and shall be construed and
administered in accordance with, the terms and conditions of the Award (as from
time to time in effect), which terms and conditions are incorporated herein by
reference. Each of the Board and the Committee shall have the authority to
interpret and construe the Award pursuant to the terms of the Plan, and its
decisions shall be conclusive as to any questions arising hereunder. The text of
the Plan is incorporated in this Agreement by reference.
Entire Agreement
This Agreement and the Plan (and the other agreements or documents referred to
herein or therein) constitute the entire contract between the parties hereto
with regard to the subject matter hereof. They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof.
Code Section 409A
It is intended that the RSUs comply with Section 409A of the Code (“Section
409”) or an exemption to Section 409A. To the extent that the Company determines
that you would be subject to the additional taxes or penalties imposed on
certain non-qualified deferred compensation plans pursuant to Section 409A as a
result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The nature of any such amendment shall be determined by the Company.
Notwithstanding anything to the contrary in this Agreement, neither the Company,
any Affiliate, the Board, nor the Committee will have any liability to you for
any excise tax or penalty imposed on you under Section 409A.
For purposes of this Agreement, a termination of Service only occurs upon an
event that would be a Separation from Service. Notwithstanding anything in this
Agreement to the contrary, if at the time of your Separation from Service, (i)
you are a specified employee (within the meaning of Section 409A and using the
identification methodology selected by the Company from time to time), and (ii)
the Company makes a good faith determination that an amount payable to you on
account of such separation from service constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six (6)-month delay rule set forth in Section 409A in
order to avoid taxes or penalties under Section 409A (the “Delay Period”), then
the Company will not pay such amount on the otherwise scheduled payment date but
will instead pay it in a lump sum on the first payroll date after such Delay
Period (or upon your death, if earlier), without interest thereupon.





* * *

